[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 04-13426                ELEVENTH CIRCUIT
                                                               MAY 2, 2005
                         ________________________
                                                            THOMAS K. KAHN
                                                                 CLERK
                     D. C. Docket No. 04-60416 CV-PCH

TROPICAL AVIATION GROUND
SERVICES, INC., A Florida corporation,

                                                       Plaintiff-Appellee,

                                    versus

KENNETH JENNE, II,
Sheriff of Broward County,
ROBERT SIERRA,

                                                       Defendants-Appellants.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________


                                 (May 2, 2005)


Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      Appellant Robert Sierra, an employee of the Broward County Sheriff’s

Office, conducted a warrantless search on the commercial premises of Appellee

Tropical Aviation Ground Services, Inc. (Tropical Aviation). Pursuant to 42

U.S.C. § 1983, Tropical Aviation brought suit against Sierra, alleging a violation

of the Fourth Amendment. Sierra filed a Rule 12(b)(6) motion to dismiss the

complaint based on qualified immunity. The district court denied Sierra’s motion,

and this appeal followed. The district court did not err in denying Sierra’s motion

to dismiss.

      AFFIRMED.




                                         2